EXHIBIT 10(e)




EMPLOYMENT AGREEMENT

THIS IS AN AGREEMENT made and entered into as of the 17th day of August, 2015
(the "Effective Date") by and between Standex International Corporation, a
Delaware corporation with executive offices located at 11 Keewaydin Drive, Suite
300, Salem, New Hampshire 03079 (the "Employer") and Ross McGovern, an
individual residing at 1 Chase Path, Acton, Massachusetts 01720 (the
"Employee").



1.

Employment; Term.



(a)

Employer hereby agrees to employ Employee, and Employee hereby agrees to serve
Employer on a full-time basis as Vice President, Human Resources of the
Employer, subject to the direction and control of the Chief Executive Officer of
the Employer, through June 30, 2016 (the "Initial Term"). Thereafter the
Agreement shall automatically renew for successive one (1) year terms commencing
on July 1St of each year and end on June 30th of the next succeeding year (the
"Renewal Term") unless otherwise terminated pursuant to Section 1(b) of this
Agreement.



(b)

Subject to the provisions for termination otherwise included in Section 5
herein, either the Employer or the Employee shall have the right to terminate
this Agreement by giving the other party thirty (30) days advanced, written
notice (the "Notice Period"), at any time during the Initial Term or any Renewal
Term, stating his/its intention to terminate the Agreement. Such termination
will be effective at the end of the Notice Period.  In the event of notice of
termination by the Employer, the provisions of Section 6 shall apply.



2.

Best Efforts.

Employee agrees, as long as this Agreement is in effect, to continue to devote
his same best efforts and the same time and attention to the business of
Employer that he is presently devoting to said business of Employer, and to the
performance of such executive, managerial and supervisory duties of a similar
nature to those performed for Employer during the period of service preceding
this Agreement.



3.

Non-Compete.  Except as set forth in the third paragraph of this Section 3,
Employee shall not, while this Agreement is in effect, engage in, or be
interested in, in an active capacity, any business other than that of the
Employer or any affiliate, associate or subsidiary corporation of Employer.  It
is the express intent of the Employer and Employee that: (i) the covenants and
affirmative obligations of this Section be binding obligations to be enforced to
the fullest extent permitted by law; (ii) in the event of any determination of
unenforceability of the scope of any covenant or obligation, its limitation
which a court of competent jurisdiction deems fair and reasonable, shall be the
sole basis for relief from the full enforcement thereof; and (iii) in no event
shall the covenants or obligations in this Section be deemed wholly
unenforceable.

In addition, except as set forth in the third paragraph of this Section 3,
Employee shall not, for a period of one (1) year after termination of employment
(whether such termination is by reason of the expiration of this Agreement or
for any other reason), within the United States, directly or indirectly,
control, manage, operate, joint or participate in the control, management or
operation of any business which directly or indirectly competes with any
business of the Employer at the time of such termination.  The Employee shall
not during the term of this non-competition provision contact any employees of
the Employer for the purpose of inducing or otherwise encouraging said employees
to leave their employment with the Employer.

No provision contained in this Section shall restrict Employee from making
investments in other ventures which are not competitive with Employer, or
restrict Employee from engaging, during non-business hours, in any other such
non-competitive business or restrict Employee from owning less than five (5)
percent of the outstanding securities of companies which compete with any
present or future business of Employer and which are listed on a national stock
exchange or actively traded on the NASDAQ National Market System.



4.

Compensation; Fringe Benefits.



(a)

Base Compensation.  Employer agrees to compensate the Employee for his services
during the period of his employment hereunder at a minimum base salary of Two
Hundred Forty Thousand Dollars ($240,000) per annum, payable semi-monthly.
Employee shall be entitled to receive such increases in this minimum base
salary, as the Compensation Committee of the Board of Directors of Employer
shall, in their sole discretion determine.



(b)

Signing Bonus.  Within thirty (30) days of the Effective Date, Employee will
receive a one-time cash payment of Fifty Thousand Dollars ($50,000) (the
"Signing Bonus") which shall be subject to payroll taxes and withholding.  If
Employee voluntarily terminates his employment or is terminated for cause in
accordance with Section 5(c) with the Employer prior to his nine-month
anniversary of the Effective Date, the Employee agrees to repay the Signing
Bonus in full to the Employer.



(c)

Annual Incentive Compensation.  Employee shall receive an annual incentive bonus
opportunity payable each September after the close of the fiscal year, at a
target of 40% of base compensation and variable from 0% to 200% of target based
on a combination of the achievement of certain financial metrics and individual
performance against individual strategic goals set by the Compensation Committee
of the Board of Directors of the Employer.  For fiscal year 2016, (July 1, 2015
through June 30, 2016) the Employee shall receive an annual incentive of no less
than the pro-rated 100% target, based on results achieved, which will be
pro-rated to the Effective Date.



(d)

Long Term Incentive Compensation.  Employee shall receive a long term incentive
opportunity pursuant to the terms of the Long Term Incentive Plan of the
Employer at a target of 40% of base compensation consisting of grants of time
based restricted stock units and performance based restricted stock units.
Actual stock earned is variable from 0% to 200% of target based on achievement
of certain metrics established by the Compensation Committee of the Board of
Directors of the Employer.  For fiscal year 2016, subject to approval by the
Compensation Committee, Employee will be awarded a long term incentive stock
grant equal to One Hundred Thousand Dollars ($100,000).  The number of shares
subject to this grant shall be based on the closing price of the Common Stock of
Standex International Corporation on the date approved by the Compensation
Committee.



(e)

Other Benefit Plans and Programs.  Employee shall also be entitled to
participate in the Standex Management Stock Purchase Program, the Standex
Retirement Savings Plan and such other incentive, welfare and defined
contribution retirement benefit plans as are made available, from time to time
to senior divisional management employees of the Employer.



5.

Termination.  In addition to the provisions concerning notice of termination in
the second paragraph of Section 1, this Agreement shall terminate upon the
following events:



(a)

Death:  Employee's employment shall terminate upon his death, and all liability
of Employer shall thereupon cease except for compensation for past services
remaining unpaid and for any benefits due to Employee's estate or others under
the terms of any benefit plan of Employer then in effect in which Employee
participated.



(b)

Disability:  In the event that Employee becomes substantially disabled during
the term of this Agreement for a period of six consecutive months so that he is
unable to perform the services as contemplated herein, then Employer, at its
option, may terminate Employee's employment upon written notification to
Employee.  Until such termination option is exercised, Employee will continue to
receive his full salary and fringe benefits during any period of illness or
other disability, regardless of duration.



(c)

Material Breach:  In the event of the commission of any material breach of the
terms of this Agreement by the Employee or Employer, the non-breaching party may
cause this Agreement to be terminated on ten (10) days written notice.  Employer
may remove Employee from all duties and authority commencing on the first day of
any such notice period, however, payment of compensation and participation in
all benefits shall continue through the last day of such notice period.  For
purposes of this Agreement, material breach by Employee shall be defined as:



(i)

An act or acts of dishonesty on the Employee's part which are intended to result
in his substantial personal enrichment at the expense of the Employer;



(ii)

the Employee willfully, deliberately and continuously fails to materially and
substantially perform his duties hereunder and which result in material injury
to the Employer (other than such failure resulting from the Employee's
incapacity due to physical or mental disability) after demand for substantial
performance is given by the Employer to the Employee specifically identifying
the manner in which the Employer believes Employee has not materially and
substantially performed his duties hereunder; or



(iii)

the Employee willfully and deliberately fails to comply with the Employer's code
of conduct, financial corporate policies or other significant, written corporate
policies of the Employer.

No action, or failure to act, shall be considered "willful" if it is done by the
Employee in good faith and with reasonable belief that his action or omission
was in the best interest of the Employer.  Termination pursuant to Section 5(c)
above, where material breach is committed by the Employee, shall not qualify for
any severance under Section 6 below.



6.

Severance.  In the event that Employee's employment is terminated pursuant to
Section 1 of this Agreement (exclusive of a termination after a change in
control where severance is governed by the provisions contained in Section 13
herein and exclusive of termination pursuant to Section 5, where material breach
is committed by the Employee), the Employee shall receive severance pay for a
period of one (1) year following termination of employment.  Severance will be
paid in accordance with normal and customary payroll practices of the Employer.
 The aggregate severance will be equal to the Employee's then current, annual
base compensation.



7.

Invention and Trade Secret Agreement.  Employee agrees that the Invention and
Trade Secret Agreement signed by the Employee and effective August 17, 2015, is
in full force and effect, provided, however, that the non-compete clause of the
Invention and Trade Secret Agreement shall be superseded by the non-compete
provisions of Section 3 of this Agreement.



8.

Specific Performance.  It is acknowledged by both parties that damages will be
an inadequate remedy to Employer in the event that Employee breaches or
threatens to breach his commitments under Section 3 or under the Invention and
Trade Secret Agreement.  Therefore, it is agreed that Employer may institute and
maintain an action or proceeding to compel the specific performance of the
promises of Employee contained herein and therein.  Such remedy shall, however,
be cumulative, and not exclusive, to any other remedy, which Employer may have.



9.

Entire Agreement; Amendment.  This Agreement supersedes any employment
understanding or agreement (except the Invention and Trade Secret Agreement)
which may have been previously made by Employer or its respective subsidiaries
or affiliates with Employee, and this Agreement, together with the Invention and
Trade Secret Agreement, represents all the terms and conditions and the entire
agreement between the parties hereto with respect to such employment.  This
Agreement may be modified or amended only by a written document signed by
Employer and Employee.



10.

Assignment.  This Agreement is personal between Employer and Employee and may
not be assigned; provided, however, that Employer shall have the absolute right
at any time, or from time to time, to sell or otherwise dispose of its assets or
any part thereof, to reconstitute the same into one or more subsidiary
corporations or divisions or to merge, consolidate or enter into similar
transactions.  In the event of any such assignment, the term "Employer" as used
herein shall mean and include such successor corporation.



11.

Governing Law; Binding Nature of Agreement.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New Hampshire,
excluding its choice of law provisions.  This Agreement shall be binding upon,
and enure to the benefit of, the parties hereto and their respective heirs,
executors, administrators, successors and assigns.



12.

Survival.  The obligations contained in Sections 3, 5 6, 7 and 13 herein shall
survive the termination of this Agreement.  In addition, the termination of this
Agreement shall not affect any of the rights or obligations of either party
arising prior to or at the time of the termination of this Agreement or which
may arise by any event causing the termination of this Agreement.



13.

Change of Control.



(a)

In the event of a change in control of Employer required to be reported under
Item 6(e) of Schedule 14A of Regulation 14A of the Securities Exchange Act of
1934:



(i)

Employer may terminate Employee's employment only upon conclusive evidence of
substantial and indisputable intentional personal malfeasance in office such as
a conviction for embezzlement of Employer's funds; and



(ii)

Employee may terminate his employment at any time if there is a change in his
general area of responsibility, title or place of employment, or if his salary
or benefits are lessened or diminished.



(b)

Following a change of control of Employer, any termination of Employee's
employment either by Employee pursuant to Section 13(a)(ii) or by Employer under
any circumstances other than involving conclusive evidence of substantial and
indisputable intentional personal malfeasance in office, then:



(i)

Employee shall be promptly paid a lump sum payment equal to one times his
current annual base salary plus one times the higher of the Employee's then
current target bonus or most recent actual bonus amount under the Annual
Incentive Program as in effect on the date immediately prior to the changes in
control;



(ii)

Employee shall become 100% vested in all benefit plans in which he participates
including but not limited to the Management Savings Program portion of the
Standex Annual Incentive Program and all restricted stock grants and performance
share units granted under the Standex Long Term Incentive Program, or any
successor plan of the Employer, and any other stock based plans of the Employer;
and



(iii)

All life insurance and medical plan benefits covering the Employee and his
dependents shall be continued at the expense of Employer for the one-year period
following such termination as if the Employee were still an employee of the
Employer.



14.

Notices.  Any notice to be given pursuant to this Agreement shall be sent by
certified mail, postage prepaid, or by facsimile (with a copy mailed via first
class mail, postage pre-paid) or delivery in person to the parties at the
addresses set forth in the preamble to this Agreement or at such other address
as either party may from time to time designate in writing.



15.

Covenants Several.  In the event that any covenant of this Agreement shall be
determined invalid or unenforceable and the remaining provisions can be given
effect, then such remaining provisions shall remain in full force and effect.



16.

Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code.  This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the code and may be made by the Employer at any
time and without the consent of the Employee).  In the event that any payment of
benefits hereunder may, in the determination of the Employer, be subject to
section 409A(a)(l) of the Code, the payment of such benefits shall be delayed to
the minimum extent necessary so that such benefits are not subject to the
provisions of Section 409A(a)(l) of the Code.  The Employer may attach such
conditions to or adjust the amounts paid hereunder to preserve, as closely as
possible, the economic consequences that would otherwise have applied to the
payment; provided however, that no such condition or adjustment shall result in
the payments being subject to Section 409A(a)(1) of the Code.  The Employer
further reserves the right to make such amendments to this Agreement as are
necessary to conform the Agreement to the requirements of Section 409A, and the
Employee agrees to execute any such amendments.

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its authorized officers and Employee has executed this Agreement as of
the day and year first above written.







STANDEX INTERNATIONAL CORPORATION







         /s/ David Dunbar

/s/ Ross McGovern

By:   ___________________________________

___________________________

        David Dunbar

Ross McGovern

Its:   President/CEO




1


